Citation Nr: 0420841	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-00 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Propriety of a retroactive reduction of a 20 percent 
disability rating for a service-connected back disorder 
effective from July 1, 1980, to June 27, 1982.

2.  Propriety of a retroactive reduction of a 20 percent 
disability rating for a service-connected back disorder 
effective from August 1, 1982, to August 8, 1989.

3.  Propriety of a retroactive reduction of a 20 percent 
disability rating for a service-connected back disorder 
effective from October 1, 1989, to April 22, 1990.

4.  Propriety of a retroactive reduction of a 40 percent 
disability rating for a service-connected back disorder 
effective from June 1, 1990, to September 5, 1994.

5.  Propriety of a retroactive reduction of a total 
disability rating based upon individual unemployability 
(TDIU) effective from February 1, 1995, to June 26, 1996.

6.  Propriety of a retroactive reduction of a 100 percent 
schedular disability rating for a service-connected back 
disorder effective from February 1, 1997, to 
December 31, 2000.

7.  Propriety of reduction of a 100 percent schedular 
disability rating for a service-connected back disorder 
effective from December 31, 2000.

8.  Propriety of retroactive termination of Dependents' 
Educational Assistance (Chapter 35) benefits effective from 
June 23, 1996.

9.  Propriety of retroactive termination of special monthly 
compensation for loss of use of a foot and aid and attendance 
effective from June 23, 1996.

10.  Propriety of retroactive termination of special housing 
assistance.

11.  Propriety of retroactive termination of automobile and 
adaptive equipment.

(The issue of entitlement to waiver of recovery of disability 
compensation overpayment is the subject of a separate Board 
of Veterans' Appeals decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Although a July 2002 
statement of the case, in essence, only addressed the issue 
of propriety of reduction of the veteran's service-connected 
disability rating for postoperative recurrent back ache with 
spondylolisthesis to 10 percent effective from July 1, 1980, 
the Board finds the issues on appeal are more appropriately 
described as listed on the title page of this decision.

The Board notes that a February 2001 VA administrative 
decision found the veteran had knowingly and willfully made 
and caused to be made false, fictitious, and fraudulent 
statements and material facts.  Although it is unclear if the 
veteran was notified of the February 2001 VA administrative 
decision, the determination was specifically cited as a basis 
for the March 2001 rating decisions and he was notified of 
that decision.  In his May 2001 correspondence he expressed 
disagreement, in essence, with any adverse finding other than 
as to his VA aid and attendance benefits.

The Board finds the veteran's May 2001 correspondence may be 
construed as a notice of disagreement from the March 2001 
determination concerning the propriety of retroactive 
reduction or termination of each of the benefits adversely 
affected by the March 2001 rating action.  As a statement of 
the case has not been issued concerning these matters, the 
Board finds the case must be remanded for additional 
development.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the Board finds a notice 
of disagreement has been submitted regarding a matter which 
has not been addressed in a statement of the case, the issue 
should be remanded for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Records show the veteran withdrew his request for a Board 
hearing by correspondence dated in July 2003.  See 38 C.F.R. 
§ 20.702 (2003).

By correspondence dated July 19, 2004, the Board notified the 
veteran that his motion to advance his case on the docket had 
been granted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Although it 
is unclear whether revised VCAA notification provisions apply 
in cases such as this which arise from VA rather than a 
specific claimant's action, a review of the record shows the 
veteran was adequately notified of the applicable VCAA 
regulations concerning his present appeal in a statement of 
the case issued in July 2002.  See VAOPGCPREC 7-2004 (July 
16, 2004).

The Board notes that forfeiture of all VA benefits is not an 
issue in this case because any possible fraudulent act by the 
veteran affecting his VA benefits was committed after 
September 1, 1959, and he is presently shown to be a resident 
of the State of Florida.  See 38 U.S.C.A. § 6103 (West 2002).  
The effective date, however, of a reduction or discontinuance 
of compensation benefits by reason of an erroneous award 
based on an act of commission or omission by the beneficiary, 
or with the beneficiary's knowledge, shall be the effective 
date of the award or the date preceding the act, whichever is 
later.  38 U.S.C.A. § 5112(b)(9) (West 2002); 38 C.F.R. 
§§ 3.105, 3.500(b) (2003).  

The Court has interpreted 38 C.F.R. § 3.500(b)(1) as 
providing for a discontinuance of payment that is based on 
error (either administrative or by the payee) as of the date 
of the award became erroneous where the award was based on an 
act of commission or omission by a payee or with the payee's 
knowledge, but not earlier than the date entitlement ceased.  
Jordan v. Brown, 10 Vet. App. 171, 175 (1997).  Therefore, 
the Board finds specific determinations are required as to 
whether a reduction or discontinuance of compensation 
benefits is warranted in this case by reason of an erroneous 
award(s) based on an identified act(s) of commission or 
omission by the beneficiary, or with the beneficiary's 
knowledge.

In the absence of any such specific determinations concerning 
the reduction of a 100 percent schedular disability rating 
for a service-connected back disorder as proposed by an 
October 2000 rating decision, a reduction in evaluation must 
comply with the provisions of 38 C.F.R. §§ 3.105, 3.343, 
3.344 (2003).

As a statement of the case has not been issued from the 
veteran's disagreement concerning the propriety of 
retroactive reduction or termination of each of the benefits 
adversely affected by the March 2001 rating action, the case 
must be remanded for appropriate development.  Manlincon, 12 
Vet. App. 238.  

Accordingly, this matter is REMANDED for the following:  

1.  A VA agency of original jurisdiction 
(AOJ) must make specific determinations 
as to whether a reduction or 
discontinuance of compensation benefits 
in this case was warranted by reason of 
an erroneous award(s) based on an 
identified act(s) of commission or 
omission by the beneficiary, or with the 
beneficiary's knowledge.  The veteran and 
his representative should be notified of 
any determination and provided the 
requisite period of time for a response.

2.  The AOJ should issue a statement of 
the case concerning the propriety of 
retroactive reduction or termination of 
each of the benefits adversely affected 
by the March 2001 rating action.  The 
veteran and his representative should be 
apprised that to perfect the appeal on 
these issues for Board review, he must 
submit a substantive appeal.  The AOJ 
should allow the requisite period of time 
for a response.

3.  After completion of the above and any 
additional development deemed necessary, 
the AOJ should review the issues on 
appeal.  The AOJ must consider all 
applicable laws and regulations, 
including the provisions of 38 C.F.R. 
§§ 3.105, 3.343, 3.344 (2003).  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

